DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 8/19/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -2, 4-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ansari et al: A process for Generating composites of Acrylonitrile-Butadiene-Styrene Reinforced with a Thermotropic Liquid Crystalline Polymer for Use in Fused Filament Fabrication, SPE ANTEC 2016 (pages 30-34) (as provided by the Applicant’s IDS).
The Examiner concurs with detailed written opinion provided by the international searching authority, and as also provided by the applicant’s IDS dated 10/23/2020, and as similarly provided below.
For claim 1, Ansari et al teach: a reinforced composite filament for use in fused filament fabrication (see “In this paper, processing conditions were determined to blend Thermotropic Liquid Crystalline Polymers (TLCP’s) with acrylonitrile butadiene styrene (ABS) for use in Fused Filament Fabrication.” Abstract, on page 20), the reinforced composite filament comprising a thermoplastic polymer matrix having dispersed therein reinforcing fibers composed of a thermotropic liquid crystalline polymer (page 30 right col last paragraph states the reinforced ABS includes TLCP fibrils within the ABS matrix);
wherein a processing temperature for the thermoplastic polymer matrix is below a melting temperature of the thermotropic liquid crystalline polymer (page 34 first paragraph, meting temperature of HX8000 thermotropic liquid crystalline polymer used is 272 oC; page 33 left col. para 1 the ABS is processed at a temperature of 230 oC); and
wherein a solidification temperature of the thermotropic liquid crystalline polymer is below an upper processing temperature of the thermoplastic polymer matrix (Page 34 left col para 1 the HX8000 thermotropic liquid crystalline polymer solidifies 30 oC below it melting point of 272 oC, i,e, solidification of 242 oC; page 33 left col para 1 the ABS is processed at a temperature between 230 oC up to preferably 270 oC during dual extrusion).
As for claim 2, Ansari et al further teach: wherein the processing temperature for the thermoplastic polymer matrix is about 30°C to about 60°C below the melting temperature of the thermotropic liquid crystalline polymer (see page 33 left col para 1 the ABS is processed at a temperature of 230 oC; Page 34 left col para 1 the HX800 thermotropic has a melting point of 272 oC).
Claims 4 - 5, recites wherein the reinforced composite filament is made by a process comprising:
(i) heating the thermotropic liquid crystalline polymer to a first elevated temperature with respect to the melting temperature of the thermotropic liquid crystalline polymer to form a heated melt;
(ii) cooling the heated melt to a mixing temperature to form a super-cooled melt, wherein the mixing temperature is above the solidification temperature of the thermotropic liquid crystalline polymer, and wherein the mixing temperature is below the upper processing temperature of the thermoplastic polymer matrix;
(iii) heating the thermoplastic polymer matrix to the mixing temperature to form a thermoplastic melt:
(iv) blending the thermotropic liquid crystalline polymer super-cooled melt into the thermoplastic melt to form a blend; and
(v) drawing the blend into the filaments;
wherein the super- cooled melt is stable for a period from about 30 minutes to about 3 hours at the mixing temperature. 
It is noted that if the product in the product by process is same or obvious from a product of the prior art, the claim is held unpatentable even through the prior art was made by a different process. In this case the reinforced composite filament of Ansari may be formed by a different process (see abstract; page 30 left col). 
Regarding claims 8-9, Ansari et al further teach the thermotropic liquid crystalline polymer exhibits supercooling properties (page 34. Left col para 1 the HX8000 thermotropic liquid crystalline polymer exhibits supercooling); wherein the thermoplastic polymer matrix comprises acrylonitrile butadiene styrene (page 30 right col last para reinforcing acrylonitrile butadiene styrene with a thermotropic liquid crystalline polymer with thermotropic liquid crystalline polymer). 
Regarding claims 10, Ansari et al further teach wherein the thermotropic liquid crystalline polymer comprises a polymer selected from the group consisting of wholly aromatic polyester (see page 32 left col para 1 the thermotropic liquid crystalline polymer used includes terephthalic acid, 4-hydroxybenzoic acid, hydroquinone, and hydroquinone monomers, i.e. wholly aromatic polyesters).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 6 – 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al: A process for Generating composites of Acrylonitrile-Butadiene-Styrene Reinforced with a Thermotropic Liquid Crystalline Polymer for Use in Fused Filament Fabrication, SPE ANTEC 2016 (pages 30-34) in view of Isayev et al (US 5,070,157 A; as provided by the Applicant’s IDS).
The Examiner concurs with detailed written opinion provided by the international searching authority, and as also provided by the applicant’s IDS dated 10/23/2020, and as similarly provided below.
As for claims 6, 7, and 11, Ansari teaches all the limitations to the claim invention as discussed above, however, fails to teach wherein the thermotropic liquid crystalline polymer is present in an amount from about 20 percent by weight to about 80 percent by weight based upon an entire weight of the reinforced composite filament. 
In the same field of endeavor pertaining to reinforced composite of thermotropic liquid crystal polymers, Isayev teach wherein the thermotropic liquid crystalline is present in an mount from about 20 percent by weight to about 80 percent by weight based upon an entire weight of the reinforced composite filament (see Isayev, Col 2 lines 23-29 blend of thermotropic liquid crystal polymers comprising a matrix phase in which at least one liquid crystal polymer present and a reinforcing phase in which another liquid crystal polymer is present; col 6 lines 62-68 polymer composites of this invention are suitable for making shaped articles such as filaments; col 4 lines 3-10 when only two crystal polymers are present, the amount of each is from about 2 to about 98 percent of total weight). 
It would have been obvious to one ordinary skill in the art at the time of the effective filing of date of the invention to modify Ansari to include wherein the thermotropic liquid crystalline polymer is present in an amount from 20 percent by weight to 80 percent by weight based upon an entire weight of the reinforced composite filament, as taught by Isayev. The motivation would have been to provide composite that is useful in high performance applications where high tensile strength, high modulus and good impact resistance are required (Isayev, col 6. Lines 37-40).
Regarding claim [7], Ansari fails to explicitly teach wherein the thermotropic liquid crystalline polymer comprises fibers having an average diameter of about 0.1 microns to about 5 microns. 
However, in the same field of endeavor, Isayev teaches wherein the thermotropic liquid crystalline polymer comprises fibers having an average diameter of about 0.1 microns to about 5 microns (see Isayev col 2 lines 23-39 blends of thermotropic liquid crystal polymers comprising a matrix phase in which at least the one liquid crystal polymer is present and a reinforcing phase in which another liquid crystal polymer is present; col 5 lines 28-41 preferred product polymer composition or blend is a self-reinforced polymer composite in which one LCP is the matrix and the other LCP is in the form of predominantly unidirectionally oriented along continuous fibers or strands, oriented in the direction of extrusion. Fiber diameters are predominantly less than 10 microns, primarily in the range of about 1 micron to about 10 microns). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ansari to include thermotropic liquid crystalline polymer having fibers with an average diameter of about 0.1 micron to 5 microns as taught by Isayev, for the benefit of providing a polymer composite that is useful in high performance applications where high tensile strength, high modulus and good impact resistance are required (Isayev, col 6 lines 37-40).
Regarding claim [11], Ansari fails to explicitly teach comprising one or more additives such as compatibilizers, stabilizers, antioxidants, flow aids, flame retardants, impact modifiers, nucleating agents, pigments, fillers, and additional non-polymeric reinforcement materials such as carbon nanotubes. 
However, in the same field of endeavor, Isayev teaches the filament further comprising one or more additives such as compatibilizers, stabilizers, antioxidants, flow aids, flame retardants, impact modifiers, nucleating agents, pigments, fillers, and additional non-polymeric reinforcement materials such as carbon nanotubes (Isayev, Col 2 lines 23-39 blend of thermotropic liquid crystal polymers comprising a matrix phase in which at least one liquid crystal polymer is present and a reinforcing phase in which another liquid crystal polymer present; col 6 lines 62-68 polymer composites of this invention are suitable for making shaped articles such as filaments; col 4 lines 35-50 additives such as pigments and fillers may be mixed with liquid crystal polyester). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify Ansari to include the filament further comprising one or more additives such as compatibilizers, stabilizers, antioxidants, flow aids, flame retardants, impact modifiers, nucleating agents, pigments, fillers, and additional non-polymeric reinforcement materials such as carbon nanotubes as taught by Isayev, for the benefit of producing a polymer composite that is useful in high performance applications where high tensile strength, high modulus and good impact resistance are required (Isayev, col 6 lines 37-40). 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art above fails to teach wherein the solidification temperature of the thermotropic liquid crystalline polymer is about 5°C to about 20°C below the upper processing temperature of the thermoplastic polymer matrix.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4,230,817; US 4,224,433; US 2022/0033998 A1 – all pertains to thermotropic materials and/or filaments including thermoplastic. Additionally, see US 2020/0290269 A1- includes composite fusion filament. Also see US 2020/0290271 A1 pertaining to 3D printing including fused filament deposition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743